EXHIBIT 2.1 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered on the 11th day of October, 2007, by and among LION, Inc., a Washington corporation (“LION”), and its wholly-owned subsidiary, Tuttle Risk Management Services LLC, a Washington limited liability company (“TRMS” and, together with LION, the “Sellers”), and Compass Analytics, LLC, a California limited liability company (“Buyer”).Buyer and Sellers are hereinafter at times individually referred to as a “Party” and collectively to as the “Parties.” Recitals A.Sellers are engaged in the business of providing outsourced risk management and trade execution and of developing and licensing proprietary software that provides mortgage pipeline risk management solutions for mortgage companies and savings and loan associations that seek to originate and then sell loans into the secondary mortgage market (the “TRMS Business”). B.Buyer desires to purchase, and Sellers desire to sell and convey to Buyer, certain assets of Sellers used by the TRMS Business as described herein, all in accordance with and subject to the terms and conditions of this Agreement. Agreement NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual covenants of the Parties contained in this Agreement, the Parties hereby agree as follows: 1.Definitions. “Accounting Referee” means a firm of independent accountants reasonably satisfactory to LION and Buyer (which firm shall not have any material relationship with Sellers or Buyer). “Accounts Receivable” means all accounts receivable and other rights to payment from clients and licensees of Sellers, including any credits, refunds, back charges or similar other amounts owing to Sellers, and the full benefit of all security for such accounts or rights to payment, all calculated in accordance with GAAP. “Active Clients” means clients of TRMS, excluding TRMS Business client BankUnited, FSB, that who, regardless of the client’s TRMS Business contract termination date, are currently (i) paying monthly fees to Sellers of at least two thousand five hundred dollars ($2,500) and (ii) hedging monthly mortgage closings in excess of two million dollars ($2,000,000). “Active Revenue” has the meaning set forth in Section 6(c)(i). “Adjusted Contingency Residual” means the Contingency Residual, as adjusted pursuant to Section 6(c). “Assigned Intellectual Property” has the meaning set forth in Section 2(a). “Assigned Personal Property” has the meaning set forth in Section 2(c). “Assumed Liabilities” has the meaning set forth in Section 4. “Closing” has the meaning set forth in Section 8. “Closing Date Revenue Shortfall” means the difference, if any, between $2,500,000 and Active Revenue. “Confidential Information” means any information disclosed by Sellers to Buyer, or Buyer to Sellers, either directly or indirectly, in writing, orally or by inspection of tangible materials that (i) the disclosing Party identifies as confidential or proprietary or (ii) reasonably appears to be confidential or proprietary because of legends or other markings, the circumstances of disclosure or the nature of the information itself.Confidential Information also may include confidential or proprietary information disclosed to a disclosing Party by a third party.Confidential Information does not include information which (a) at the time of disclosure or thereafter is generally available to and known by the public (other than as a result of its disclosure by the receiving Party or its Representatives), (b) was available to the receiving Party on a non-confidential basis from a source other than the disclosing Party as shown by the receiving Party's files and records immediately prior to the time of disclosure, or (c) has been independently developed by the receiving Party without violating any of its obligations under this Agreement and without the use of or reference to the Confidential Information. “Contingency Residual” has the meaning set forth in Section 6(b). “Contracts” has the meaning set forth in Section 2(b). “Excluded Assets” has the meaning set forth in Section 3. “Excluded Liabilities” has the meaning set forth in Section 5. “GAAP” means generally accepted accounting principles. “Initial Purchase Installment” has the meaning set forth in Section 6(a). “Late Pair-off Clients” means TRMS clients who are more than 15 days late on any pair-off fees due to their forward derivate (e.g. forward mortgage backed securities - “TBAs”) counter-parties. “Liquidity Constrained Clients” means TRMS clients who do not have credit lines with at least two separate and distinct forward derivative (e.g TBA) counterparties. “Month-to-Month Clients”means TRMS clients whose contract term is on a month-to-month basis. “Noticed Clients” means TRMS clients that (i) have given verbal, e-mail, facsimile or written notice that they intend to terminate their TRMS Business contract with Sellers for any reason or (ii) have withheld any required consent to assignment to Buyer (which consent has not subsequently been given). “Purchased Assets” has the meaning set forth in Section 2. 2 “Representatives” means the financial advisors, accountants, legal counsel, and other advisors to and agents of a Party. “Survival Period” has the meaning set forth in Section 15(a). “Trade Errors” means any error in the specific execution of a buy or sell order of a mortgage back security (“TBA”) or TBA option by the TRMS trading staff that adversely impacts that client’s profitability and (i) was either provided by a client to the TRMS trading staff or selected by TRMS trading staff on behalf of the client or (ii) represents trade activity outside of the Hedging Policy as defined in the agreement between TRMS and client “TRMS Business” has the meaning set forth in Recital A. “60+ Day Clients” means TRMS clients that are at more than 60 days late on one or more of Sellers TRMS Business invoices except for TRMS Business client First Carolina.For the purpose of this Agreement, 60+ days shall mean payments not received within sixty (60) calendar days of invoice date. 2.Purchase and Sale of Assets.For the purchase price and other consideration specified in Section 5 hereof, and subject to the other terms and conditions of this Agreement, at the Closing, Sellers shall sell, assign, transfer, convey, and deliver to Buyer, and Buyer shall purchase, acquire, assume, and accept from Sellers, free and clear of any and all liens, encumbrances or claims other than those specifically assumed herein, all right, title, and interest in and to the following assets related to the TRMS Business (collectively, the “Purchased Assets”): (a)the items of intellectual property listed on Schedule 2(a) (the “Assigned Intellectual Property”); (b)the contracts, agreements, licenses, leases, instruments, commitments and undertakings entered into or made in connection with the TRMS Business (together with all amendments, waivers of rights under, modifications or supplements thereto and all side letters affecting the obligations of any party thereunder), to which a Seller is a party, and all rights under any express or implied warranties from vendors, suppliers or other service providers to the TRMS Business, listed on Schedule 2(b) (the “Contracts”); (c)the tangible personal property listed on Schedule 2(c) (the “Assigned Personal Property”); and (d)any rights, claims, causes of action, rights of set-off or other similar rights relating to any of the foregoing. 3.Excluded Assets.The Purchased Assets shall exclude any assets and properties not specifically set forth in Schedules 2(a)-(c) orreferenced in Section 2(d) above (the “Excluded Assets”).Notwithstanding anything to the contrary herein, except for the express assignments granted in or contemplated by this Agreement, nothing herein shall be deemed to transfer any rights in any intellectual property owned, licensed to, conceived, reduced to practice or otherwise developed by Sellers by virtue of its reference, incorporation or use within any of the Purchased Assets. 3 4.Assumed Liabilities.As of the Closing Date, Buyer shall assume and be liable for all liabilities arising from the Purchased Assets after Closing, including all post-Closing liabilities for performance under each of the Contracts except liabilities, even if arising post-Closing, for services provided by Sellers under the Contracts prior to Closing (collectively, the “Assumed Liabilities”).Buyer shall promptly pay, perform, honor and discharge, or cause to be paid or otherwise promptly performed, honored and discharged, from and after the Closing all Assumed Liabilities as they become due and payable and in accordance with the terms thereof. 5.No Assumption of Liabilities or Obligations by Buyer.Notwithstanding anything to the contrary herein, Buyer is not assuming and shall not become responsible for any liability of Sellers of whatever nature, whether presently in existence or arising hereafter, including any liability incurred in connection with, arising out of, or related to the ownership or use of any of the Purchased Assets or the operation of the TRMS Business on or before the Closing Date, except the Assumed Liabilities.All such liabilities other than the Assumed Liabilities are referred to herein as the “Excluded Liabilities” and shall be retained by and remain liabilities of Sellers. 6.Purchase Price.In full consideration of the sale, assignment, and transfer of the Purchased Assets and the execution and delivery of this Agreement, at Closing Buyer shall: (a)pay to Sellers One Million Three Hundred Twenty Five Thousand Dollars ($1,325,000)(the “Initial Purchase Installment”) by wire transfer of immediately available funds, subject to adjustment as set forth below; and (b)deliver to U.S. Bank, as escrow agent, the Five Hundred Thousand Dollars ($500,000) (the “Contingency Residual”), less any adjustment made pursuant to Section 6(c)(i) hereof, by wire transfer of immediately available funds for deposit into the escrow account.The Contingency Residual plus any interest accrued thereon will be available to satisfy any amounts owed by Sellers to Buyer under this Agreement and the balance, if any, will be disbursed and paid to Sellers on the date that is 180 days after Closing (the “Contingency Residual Payment Date”), all in accordance with the terms of a mutually agreeable escrow agreement; provided, that Contingency Residual shall be subject to monthly adjustment as contemplated in Section 6(c)(iii) and adjustment on the Contingency Residual Payment Date as contemplated in Section 6(c)(ii). (c)Adjustments to Purchase Price. (i)The Initial Purchase Installment and the Contingency Residual are subject to adjustment if the “Active Revenue” from the TRMS Business as of the Closing Date is less than Two Million Five Hundred Thousand Dollars ($2,500,000), calculated on an annualized basis.Active Revenue shall be calculated as the total net invoices which will be billed to Active Clients in the next monthly billing cycle multiplied by 12 and discounted as follows: (1) Revenue from Month-to-Month Clients will be discounted 50%; (2) Revenue from 60+ Day Clients will be discounted 75%; and (3) Revenue from NoticedClients, Late Pair-Off Clients, and Liquidity Constrained Clients will be discounted 100%. 4 If and to the extent that Active Revenue is less than Two Million Five Hundred Thousand Dollars ($2,500,000) as of the Closing Date, then the amount of the Initial Purchase Installment will be reduced by the amount equal to 22.22% of the Closing Date Revenue Shortfall, and the Contingency Residual will be reduced by the amount equal to 11.11% of the Closing Date Revenue Shortfall; provided, however, that the Initial Purchase Installment may not be reduced to less than One Million Two Hundred Thousand Dollars ($1,200,000), which shall be the minimum Initial Purchase Installment payable under Section 6(a).Calculation of the adjustment to the purchase price under this Section 6(c)(i) is illustrated at Exhibit A hereto. (ii)The amount of the Contingency Residual (as adjusted pursuant to Section 6(c)(i)) is subject to an “Unplanned Revenue Reduction” based on Active Revenue, calculated pursuant to Section 6(c)(i) above as of the Closing Date and the Contingency Residual Payment Date, as follows:if and to the extent that Active Revenue is less than the target minimum revenue of $2,750,000 (the “Residual Revenue Shortfall”) on the applicable calculation date, then the amount of the Contingency Residual will be reduced by lesser of (x) an amount equal to 67% of the Residual Revenue Shortfall or (y) $500,000.Calculation of the adjustment to the Contingency Residual under this Section 6(c)(ii) is illustrated at Exhibit A hereto. Notwithstanding the foregoing, revenues from any client whose contract is terminated by Buyer without cause (as defined in such client’s contract) after the Closing Date will be included in the determination of Active Revenue as of the Contingency Residual Payment Date, calculated on an annualized basis applying the periodic fees payable and discount percentages set forth in Section 6(c)(i), applicable to such client as of the date of such termination. (iii)If at Closing and at any month end between the Closing Date and the Contingency Residual Payment Date the product of the Contingency Residual (or the Adjusted Contingency Residual, as the case may be), and 1.2 is less than the then-current balance of the escrow account, then Buyer may, as applicable, reduce the amount deposited with the escrow agent on the Closing Date or withdraw from the escrow account, the amount of such difference, provided that at no time will the balance in the escrow account be less than One Hundred Thousand Dollars ($100,000); and if at any month end between the Closing Date and the Contingency Residual Payment Date the product of the Contingency Residual or the Adjusted Contingency Residual, as the case may be, and 1.2 is more than the then-current balance of the escrow account, then Buyer shall deposit into the escrow account the amount of such difference, provided that at no time will the balance in the escrow account be more than Five Hundred Thousand Dollars ($500,000), plus interest accrued on the escrow amount since the Closing Date. 5 (iv)No later than five business days after each month end between the Closing Date and the Contingency Residual Payment Date, and after the Contingency Residual Payment Date, Buyer shall deliver to LION a statement setting forth Buyer’s calculation of any adjustment made to the Contingency Residual or Adjusted Contingency Residual, as the case may be, under Section 6(c)(iii), and of the Residual Revenue Shortfall under Section 6(c)(ii).If LION disagrees with Buyer’s calculation of any such adjustment or the Residual Revenue Shortfall, then LION may, within ten days after receipt of such statement, deliver a notice to Buyer disagreeing with such calculation and setting forth its calculation of such amount.Any such notice of disagreement shall specify those items or amounts as to which LION disagrees.If LION fails to deliver such written notice within the ten-day period, Buyer’s calculation of the adjustment or the Residual Revenue Shortfall shall be binding upon the parties.If LION delivers a notice of disagreement, then LION and Buyer shall, during the 30 days following such delivery, use commercially reasonable efforts to reach agreement on the disputed items or amounts in order to determine the amount of the adjustment or the Residual Revenue Shortfall, as the case may be.If LION and Buyer are unable to reach such agreement during the 20 days, they shall promptly thereafter cause the Accounting Referee promptly to review the disputed items or amounts for the purpose of calculating the adjustment or Residual Revenue Shortfall.In making such calculation, the Accounting Referee shall consider only those items or amounts in LION’s notice of disagreement as to which LION has disagreed.The Accounting Referee shall deliver to LION and Buyer, as promptly as practicable, but not later than 30 days after Buyer and Lion have submitted the disputed items or amounts to the Accounting Referee for its review, a report setting forth such calculation.Such report shall be final and binding upon Sellers and Buyer.If the Accounting Referee concludes that Buyer’s calculations were erroneous, then Buyer shalldeposit into the escrow account (if the adjustment was made before the Contingency Residual Payment Date), or pay to Sellers (if the adjustment was made on the Contingency Residual Payment Date), such funds as are necessary to correct the error.The costs, fees, and expenses of the Accounting Referee shall be borne proportionately by LION, on the one hand, and Buyer, on the other, based on the extent to which LION’s and Buyer’s respective determinations differ from the Accounting Referee’s determination. 7.Purchase Price Allocation.Within 30 days after the Closing, the parties shall agree to an allocation of the purchase price among the Purchased Assets.The allocation shall be prepared in a manner consistent with Section 1060 of the Internal Revenue Code of 1986, as amended, and the regulations promulgated thereunder (together, the “Code”).The purchase price allocation shall be conclusive and binding upon Buyer and Sellers for all purposes, and the Parties shall make consistent use of the allocation, fair market value and useful lives for all tax purposes and in all filings, declarations, and reports with the Internal Revenue Service (the “IRS”) in respect thereof, including the reports required to be filed under Section 1060 of the Code.All financial statements shall be prepared in a manner consistent with (and the Parties shall not otherwise file a tax return position inconsistent with) the allocation unless required by the IRS or state taxing authority. 8.Closing.The transactions contemplated herein shall be consummated at a closing (the “Closing”) to be held at such location as parties may mutually agree, two business days after the satisfaction or waiver of the conditions to Closing set forth in Sections 13 and 14 hereof, , or on such other date as the parties may mutually agree (the “Closing Date”). 9.Pre-Closing Covenants.The parties agree as follows with respect to the period between the execution of this Agreement and the Closing: 6 (a)General.Each Party will use its reasonable best efforts to take all action and to do all things necessary in order to consummate and make effective the transactions contemplated by this Agreement (including satisfaction, but not waiver, of the conditions set forth in Sections 13 and 14 below). (b)Notices and Consents.Each of the Parties will give any notices to, make any filings with, and use its reasonable best efforts to obtain any authorizations, consents, and approvals of third parties, all as set forth in Schedule 9(b). (c)Conduct of TRMS Business.Sellers will use commercially reasonable efforts to conduct the TRMS Business in a reasonable and prudent manner in accordance with past practices.With respect to the TRMS Business, Sellers will engage in no transaction outside the ordinary course of business; enter into no material agreement or transaction that extends beyond the Closing Date unless without Buyer’s prior written consent; and preserve the existing TRMS Business organization and relations with its employees, clients, suppliers, and others with whom it has a business relationship. (d)Access to TRMS Business.Sellers will permit Buyer and its Representatives to (i) have access at all reasonable times, and in a manner so as not to interfere with the normal business operations of the TRMS Business, to all premises, properties, personnel, books, records, and documents of or pertaining to the TRMS Business; (ii) communicate with the clients of the TRMS Business, provided such communication is coordinated with Sern Clementson; and (iii) work with the employees of the TRMS Business in preparing for TRMS Business client’s transition to Buyer’s technology and analytics.Buyer will treat and hold as such any Confidential Information it receives from Sellers in the course of the review contemplated by this Section 9(d), will not use any of the Confidential Information except in connection with this Agreement and, if this Agreement is terminated for any reason whatsoever, will return to Sellers all tangible embodiments of the Confidential Information that are in its possession. (e)Notice of Developments.Each Party will give prompt written notice to the others of any material adverse development causing a breach of any of its own representations and warranties in Sections 11 and 12 below.No disclosure by any Party pursuant to this Section 9(e), however, shall be deemed to amend or supplement the Schedules attached hereto or to prevent or cure any misrepresentation, breach of warranty or breach of covenant. (f)Exclusivity.Sellers will not solicit, initiate or encourage the submission of any proposal or offer from any person, relating to the acquisition of the membership interests of TRMS or all or substantially all of assets of the TRMS Business; provided, however, that after providing Buyer with reasonable written notice LION may participate in any discussions or negotiations regarding, furnish any information with respect to, assist or participate in or facilitate in any other manner any effort or attempt by any person to do or seek any of the foregoing to the extent that the fiduciary duties of the board of directors of LION may require; and provided, further, that in the event Sellers seek to terminate this Agreement pursuant to the exercise of such fiduciary duties, Sellers shall pay Buyer an amount equal to all of Buyer’s reasonable costs and expenses, including attorneys’ and accounting fees, in making, entering and performing this Agreement through such termination. (g)Employees of the TRMS Business.Buyer may, but will not be obligated to, offer employment to any or all of the employees of Sellers engaged in the TRMS Business, such employment to be on terms and conditions and for compensation and benefits as Buyer will determine.Buyer will have no liability or obligation to any employee of Sellers who is not offered employment by Buyer or who declines such offer and will, in any event, have no liability or obligation to any employee of Sellers in respect of his or her employment with Sellers. 7 (h)Pre-Closing Date Trade Errors.Sellers shall settle all Trade Errors known to Sellers that have occurred between the execution of this Agreement and the Closing Date. 10.Post-Closing Covenants.The Parties agree as follows with respect to the period following the Closing: (a)Confidentiality.Each Party agrees to keep all Confidential Information of the other Party confidential and not to disclose or reveal any of it in any manner, except that the Confidential Information or portions thereof may be disclosed to those of its officers, employees, and Representatives who need to know such information to consummate the transactions contemplated by this Agreement (it being understood that those Representatives shall be informed of the confidentiality restrictions set forth herein and the existence of this Agreement, and each Party shall be responsible for the breach of the terms hereof or the improper disclosure of Confidential Information by any of its Representatives). In the event that a receiving Party or any of its Representatives is requested pursuant to or required by applicable law, regulation or legal process to disclose any of the Confidential Information, such Party shall notify the other Party promptly so that the disclosing Party may seek a protective order or other appropriate remedy or, in the disclosing Party’s sole discretion, waive compliance with the terms of this Agreement.In the event that no such protective order or other remedy is obtained and the receiving Party is nonetheless required to disclose the disclosing Party’s Confidential Information, or the disclosing Party waives compliance with the terms of this Agreement, the receiving Party shall furnish only that portion of the Confidential Information which it is advised by its counsel is legally required and shall exercise all reasonable efforts to obtain reliable assurance that confidential treatment shall be accorded the Confidential Information.In the event that any client database transferred to Buyer contains any personally identifiable information, Buyer shall protect any such information according to the terms of any contract with any such client and in accordance with applicable laws. (b)Public Announcements.Neither Party will, at any time prior to the Closing, without the prior written consent of the other Party, make any announcement, issue any press release or make any statement to any third party with respect to this Agreement or any of the terms or conditions hereof except as may be necessary to comply with any law, regulation or order and then only after prior written notice to the other Party of the timing, context and content of such announcement, press release or statement.The Parties shall agree upon a joint press release following the Closing. (c)Tax Matters.As between Sellers, on the one hand, and Buyer, on the other hand, (i)Sellers shall be responsible for and shall pay, and shall indemnify Buyer against, all taxes applicable to the TRMS Business and the Purchased Assets, to the extent attributable to taxable years or periods (or portions thereof) ending on or prior to the Closing Date, and (ii)Buyer shall be responsible for and shall pay, and shall indemnify Sellers against, all taxes of Buyer applicable to the TRMS Business and the Purchased Assets, to the extent attributable to taxable years or periods (or portions thereof) ending after the Closing Date.Each of Sellers and Buyer shall be responsible for its own income and franchise taxes, if any, arising from the transactions contemplated herein.Buyer shall pay directly, or reimburse Sellers promptly upon demand and proof of payment for, any material transfer taxes that may be imposed upon or payable or collectible or incurred in connection with this Agreement and the transactions contemplated herein. 8 (d)Invoicing and Collections.Within a reasonable time after the Closing Date or earlier as mutually agreed, Buyer and Sellers will jointly notify the counterparties under the Contracts of the assignment thereof to Buyer, and provide payment and other instructions to such persons with respect thereto.As soon as practicable following the close of each calendar month after the Closing Date and until such time as Sellers have collected all Accounts Receivable that accrued on or prior to the Closing Date in respect of the Purchased Assets and the TRMS Business, Buyer and Sellers shall account to each other for all payments received by Buyer during the month then ended related to the Purchased Assets and the TRMS Business.Within three business days of such accounting, Buyer shall remit to Sellers any payments received by Buyer in respect of the Accounts Receivable. Following the close of the first calendar month after the Closing Date, Buyer shall remit to Sellers Buyer’s pro rata share of (i) the service fee for one Reuters license for its market data service for the period from the Closing Date through sixty calendar days after Closing Date; and (ii) the service charge for the Bloomberg marketing data service from the Closing Date through November 30, 2007.With respect to invoices issued by Buyer to TRMS Business clients for services provided to such clients by Sellers before the Closing Date, Sellers shall be entitled to that portion of the amounts received on such invoices for the period ending on and including the Closing Date, and Buyer shall be entitled to that portion of the amounts received on such invoices for the period beginning after the Closing Date.Buyer shall remit to Sellers its portion of such receipts within three business days of receipt thereof.For a period of not less than one year after the Closing Date, Buyer will maintain complete and accurate books and records sufficient to verify the accuracy of invoicing, collections, and payment obligations under this Section 10(d).Buyer will, upon at least 30 days’ advance notice from LION, allow an Accounting Referee to review such books and records at Buyer’s premises to the extent necessary to verify the accuracy payments due and payable to Sellers under this Section 10(d); provided, that any such review may be conducted not more than once during normal business hours and in a manner designed not to unreasonably interfere with Buyer’s ordinary business operations.If any such review reveals any under-reporting of collections or under-payment of amounts due and payable to Sellers hereunder, then Buyer will promptly pay the unpaid amounts to Sellers.The cost of such review will be borne by Sellers, unless the review identifies an under-reporting of collections or under-payment of amounts due and payable to Sellers that exceeds more than five percent (5%) of the collections reported or amounts actually paid to Sellers, in which case Buyer shall bear the cost of such review. (e)Transition Services.Sellers shall (i) provide hosting services and access to the Sunnyvale PT servers to Buyer at no cost through sixty days after the Closing Date; and (ii) assist (at no cost to Sellers) in the transfer of any Assigned Personal Property and Assigned Intellectual Property located at such facility to the San Rafael facility. (f)Agreement Not to Compete.For a period of three years from and after the Closing Date, neither Seller will engage directly or indirectly in the TRMS Business in any geographic area in which TRMS conducts that business as of the Closing Date. If the final judgment of a court of competent jurisdiction declares that any term or provision of this Section 10(f) is invalid or unenforceable, the Parties agree that the court making the determination of invalidity or unenforceability shall have the power to reduce the scope, duration, or area of the term or provision, to delete specific words or phrases, or to replace any invalid or unenforceable term or provision with a term or provision that is valid and enforceable and that comes closest to expressing the intention of the invalid or unenforceable term or provision, and this Agreement shall be enforceable as so modified after the expiration of the time within which the judgment may be appealed 9 11.Representations and Warranties of Sellers.Sellers, jointly and severally, hereby represent and warrant to Buyer as of the date hereof: (a)Organization of Sellers. (i) LION is a corporation duly incorporated and validly existing under the laws of the State of Washington, with full corporate power and authority to conduct its business as it is now being conducted.LION is duly qualified to do business as a foreign corporation and is in good standing under the laws of each state or other jurisdiction in which either the ownership or use of the properties owned or used by it, or the nature of the activities conducted by it, requires such qualification, except where the failure to be so qualified or in good standing would not reasonably be expected to have a material adverse effect on LION’s business or properties. (ii) TRMS is a limited liability company validly existing under the laws of the State of Washington, with full limited liability company power and authority to conduct its business as it is now being conducted.TRMS is duly qualified to do business as a foreign limited liability company and is in good standing under the laws of each state or other jurisdiction in which either the ownership or use of the properties owned or used by it, or the nature of the activities conducted by it, requires such qualification, except where the failure to be so qualified or in good standing would not reasonably be expected to have a material adverse effect on TRMS’s business or properties. (b)Authority; No Conflicts; Consents. (i) LION possesses all requisite corporate power and authority, and TRMS possesses all limited liability power and authority to enter into this Agreement and perform its respective obligations hereunder. (ii) The execution, delivery, and performance of this Agreement have been duly authorized by all necessary corporate or limited liability company action, as appropriate, on the part of Sellers. (iii) This Agreement constitutes the valid and binding obligation of Sellers, enforceable against Sellers in accordance with its terms, except (1) as limited by applicable bankruptcy, insolvency, reorganization, moratorium and other laws of general application affecting enforcement of creditors’ rights generally, or (2) as limited by laws relating to the availability of specific performance, injunctive relief or other equitable remedies and principles of public policy (subsections (1) and (2) are referred to as “Equitable Exceptions”). 10 (iv) The execution, delivery, and performance of this Agreement by Sellers and the consummation by Sellers of the transactions contemplated by this Agreement does not (1) violate any provision of LION’s articles of incorporation or bylaws, as amended, or TRMS’ certificate of formation (and operating agreement) or (2) conflict with or result in any breach, violation, modification or termination of, accelerate or permit the acceleration of the performance required by the terms of, or constitute a default, under any of the terms or provisions of any agreement, indenture, loan, mortgage, lien, lease, obligation, license, permit, franchise, judgment, decree, order, statute, rule, regulation or other instrument or restriction of any kind to which Sellers are a party or by which their assets or property is bound, except for any such events or occurrences that could not reasonably be expected to have a material adverse effect on Sellers’ business or properties. (v) No consent, approval, order or authorization of, or registration, declaration or, except as set forth on Schedule 9(b), filing with, any governmental entity or public or regulatory unit, agency, body or authority is required in connection with the execution, delivery or performance of this Agreement by Sellers or the consummation by Sellers of the transactions contemplated by this Agreement. (c)Ownership of Purchased Assets.(i) Sellers own or have valid leases, licenses or similar rights to all of the Purchased Assets identified on
